Order entered June 6, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-01002-CR

                      JAY SANDON COOPER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 6
                            Collin County, Texas
                    Trial Court Cause No. 006-86065-2019

                                     ORDER

      Before the Court is appellant’s June 5, 2022 “Amended Motion to Order

Clerk to File Reporter’s Supplemental Records.” The supplemental reporter’s

record requested by appellant was received on May 13, 2022. When appellant filed

his June 5th motion, the Court directed the Clerk to correct the May 13, 2022 entry

to reflect the supplemental reporter’s record was, in fact, filed that day. To the

extent appellant’s motion asks the Court to change the date the supplemental

reporter’s record was filed, we DENY appellant’s motion.
      On the Court’s own motion, we ORDER appellant’s brief due thirty days

from the date of this order.



                                        /s/   LANA MYERS
                                              JUSTICE